DETAILED ACTION
This Action is in response to Appeal Brief filed on 03/22/2022. 
Claims 18-20 have been previously cancelled.
Claims 1-17 and 21-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 03/22/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by the signing below:

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                            



Response to Arguments
Argument A) – Applicant’s arguments with respect to claim 10 (see applicant’s appeal brief; pages 8-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument B) - Applicant’s arguments with respect to claim 10 (see applicant’s appeal brief; pages 12-14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 1-4 and 12-15 the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberger et al. (U.S. 2010/0256994 A1) in view of Preiss et al. (U.S. 2006/0122865 A1).
Regarding claim 1, Eisenberger discloses a network connected between a plurality of parallel streams and users to condition and route the streams, the network comprising:
a protocol interface (publisher gateway 200g) connected to the plurality of streams (e.g. publisher messages), wherein the plurality of streams (e.g. publisher messages) operate on different protocols (XML and HL7) and include at least one Health Level 7 (HL7) Admit Discharge Transfer message (ADT) stream, wherein the protocol interface is configured for different protocols including HL7 (see Eisenberger; paragraphs 0043, 0083, 0091, 0102 and Figure 8; Eisenberger discloses publication messages are in HL7 format, as well as, include data elements in XML, i.e. “different protocols”.  A hub environment 10h is configured to provide content based routing, i.e. transfer the messages, for publishers to subscribers.  In particular, a publisher gateway 200g can be configured to integrate with hospital or other Publisher IT environments or platforms such as pharmacy, lab, and ADT and the like.  The gateway 200g can also be configured to parse HL7/map/transform, normalize HL7 messages with topic framing.  The examiner notes in order for the gateway 200g to integrate with the different environments an interface would be used so that communication between the gateway 200g and the different environments can be done); 
an intake interface configured to receive parameters for network operation on the plurality of streams (e.g. publisher messages) from a plurality of users (e.g. subscribers such as network offices, clinical directors) separate from the plurality of streams (e.g. publisher messages) (see Eisenberger; paragraphs 0085, 0094 and Figure 8; Eisenberger discloses subscribers can create a topic, i.e. define the parameters of the data requested and subscribe and/or select a topic, i.e. define a respective subscriber's specific interest in a topic.  As such, the “intake interface”, is the software or hardware used to receive the subscriber’s created or selected parameters.  Further, the subscribers are separate from the publisher messages because the publisher messages are sent to the subscribers);
a processor and memory coupled to the intake interface and protocol interface (see Eisenberger; paragraph 0074).
While Eisenberger discloses ongoing clinical data, such as HL7 ADT messages, is collected or aggregated by the publisher gateway to be forwarded to a requesting subscriber and can be filtered to limit the content of data sent (see Eisenberger; paragraphs 0059, 0071 and 0113), Eisenberger does not explicitly disclose wherein the memory includes instructions that when executed by the processor, cause the processor to, limit flow of the plurality of streams to a receiving user of the plurality users to only an HL7 ADT or a portion of the HL7 ADT, wherein the HL7 ADT or the portion of the HL7 ADT complies with the parameters for network operation for the receiving user, wherein the limiting is executed in real-time with the streams.
In analogous art, Preiss discloses wherein the memory includes instructions that when executed by the processor, cause the processor to, limit flow of the plurality of streams to a receiving user of the plurality users to only an HL7 ADT or a portion of the HL7 ADT, wherein the HL7 ADT or the portion of the HL7 ADT complies with the parameters for network operation for the receiving user, wherein the limiting is executed in real-time with the streams (see Preiss; paragraphs 0063, 0065, 0067, and 0113; Preiss discloses a work organization subsystem addresses different needs of various specialists and staff, i.e. “plurality users”, throughout a procedure by tailoring the data collected from disparate sources, i.e. “limit flow of the plurality of streams”, to meet the specific needs, i.e. “complies with the parameters for network operation”, of the specialists and staff.  This subsystem takes subsets of data from data management subsystem and, at the appropriate point in the procedure, presents it in a manner most suitable for the professional, i.e. “receiving user”, who needs such data at that time, i.e. “in real-time”.  The messaging standards from the sources are DICOM, HL7, HTTP and X12, i.e. “plurality of streams”, in which includes HL7 ADT messages.  Therefore, the subsystem takes a subset of the data, such as the HL7 ADT messages, i.e. “only an HL7 ADT”, and presents it to the professional who needs such data at the appropriate point) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “only an HL7 ADT” alternative).
One of ordinary skill in the art would have been motivated to combine Eisenberger and Preiss because they both disclose features of providing HL7 messages to recipients, and as such, are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the work organization subsystem feature as taught by Preiss into the system of Eisenberger in order to provide the ability to receive specific types of messages tailored to the needs of the various specialists (see Preiss; paragraph 0065). 
Regarding claim 2, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the instructions further cause the processor to, format the HL7 ADT or the portion of the HL7 ADT in appearance and/or timing based on the parameters for network operation for the receiving user (see Eisenberger; paragraphs 0055 and 0114; Eisenberger discloses the subscriber 300 can request different publication formats, i.e. “appearance”, or destinations for different publication data.  Further, the subscriber can specify a time duration for data to be sent, i.e. “timing”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claim 3, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the instructions further cause the processor to, combine information only from the parameters for network operation for the receiving user (subscriber/participant) into the HL7 ADT or the portion of the HL7 ADT (see Eisenberger; paragraphs 0071 and 0094; Eisenberger discloses the publisher gateway can electronically search and extract messages of patient record data that match the selected topic for approved publication requests.  The subscriber creates and/or selects a topic by defining the parameters and/or interest for a topic of data requested.  In other words, multiple messages of a patient record are extracted, i.e. “combine information” that match the selected topic, i.e. “only from the parameters”, defined by the subscriber) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “HL7 ADT” alternative).
Regarding claim 4, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the HL7 ADT or the portion of the HL7 ADT complies with the parameters when a patient identity in the parameters matches a patient identity in the HL7 ADT (see Eisenberger; paragraphs 0094, 0102 and 0110; Eisenberger discloses a subscriber creates and/or selects a topic by defining the parameters and/or interest for a topic of data requested.  The gateway 200 can be configured to parse HL7/map/transform, normalize HL7 messages, such as HL7 ADT, with topic framing.  The message is approved for publication and transmission to the requesting subscriber.  The message includes topic and patient identifier.  Therefore, HL7 ADT message sent matches the topic name and patient identifier requested by the subscriber) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “HL7 ADT” alternative). 
Regarding claim 5, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the plurality of streams are controlled and operated by different entities in different locations (see Eisenberger; paragraphs 0065 and 0091; Eisenberger discloses publishers of data are typically care providers such as hospitals, clinics, nursing homes, rehabilitation centers, urgent care facilities, laboratories.  And other classes of publishers can include independent laboratories, pharmacy benefit managers, and other clinical repositories.  The providers may be internal or external, i.e. “entities in different locations”, service providers). 
Regarding claim 7, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein instructions further cause the processor to, aggregate information from the parameters into HL7 information from the streams when the information from the parameters corresponds to the HL7 information from the streams (see Eisenberger; paragraphs 0071, 0073, 0094 and 0108 and Figure 12; Eisenberger discloses a subscriber creates and/or selects a topic by defining the parameters and/or interest for a topic of data requested.  The request for data can be the same standardized message format of HL7 as the data messages from the publishers.  A chart of aggregate messages, including the selected topic, is then provided).
Regarding claim 8, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein instructions further cause the processor to, write information from the parameters to a data source (database) of at least one of the streams (e.g. publisher alert message) for storage in the data source (database), wherein the information from the parameters includes information not previously stored in the data source (see Eisenberger; paragraphs 0093, 0094 and 0119; Eisenberger discloses an alert receptor 209 can be a database at a publisher.  The subscriber creates by defining the parameters and/or interest for a topic of data requested.  An alert 200A can be formatted as a message integrated alert that is sent to selected participants using constraint-based rules. The rules can be set to selectively send the alert 200A to subscribers of an associated health topic in the topic catalog.  In other words, the alert receptor is a database that receives, for storage, parameters such as constraint-based rules and created topics defined by a subscriber in order to detect when an alert message should be sent to the associated subscriber.  The parameter information is “information not previously stored” because the subscriber creates it, and as such, has not be stored before).
Regarding claim 9, Eisenberger and Preiss discloses all the limitations of claim 8, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the data source is a regional exchange networked and storing data among several providers (see Eisenberger; paragraphs 0044, 0093, 0119 and Figure 8; Eisenberger discloses the healthcare sharing system contemplated by embodiments of the present invention may be implemented as one or more a regional system.  Further, the alert receptor that stores data among other publishers).
Regarding claim 21, the limitations are similar to the limitations of claim 1.  Therefore, the same rationale discussed above regarding claim 1 applies equally as well to claim 21.
Regarding claim 22, Eisenberger and Preiss discloses all the limitations of claim 21, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the at least one parameter limits the plurality of streams to those streams that only include a particular healthcare patient that has an issue relating to the field of practice of the receiving user (see Eisenberger; paragraphs 0093, 0094 and 0113; Eisenberger discloses the system can detect a rise in a number of patients admitted for a certain condition and/or identify possible widespread health concerns such as spinal meningitis in one or more patients.  A subscriber, such as an infection control official, creates a topic with parameters.  The system filters and limits the content of data sent.  Therefore, the infection control official receives only data about patients relating to his/her field, such as infectious condition).
Regarding claim 23, Eisenberger and Preiss discloses all the limitations of claim 21, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the instructions further cause the processor to, further limit flow of the plurality of streams based on patient-identifying information from a roster maintained in the memory that includes a plurality of client parameters (e.g. format, destination, security level) (see Eisenberger; paragraphs 0055, 0056, 0079 and 0098; Eisenberger disclose the publication data can be provided as a clinical topic publication message in a format that a subscriber can select. The subscriber can request different publication formats or destinations for different publication data.  The subscriber can select a topic of interest from the topic catalog or create a new topic if the existing topics do not have the desired content, format, and/or security level.  Further, a list, i.e. “roster”, of patient data can be used, as well as, the topic catalog including a listing of selectable topics.  Therefore, the topic catalog, i.e. “memory” includes client parameters, e.g. format, destination and security level, which the subscriber can choose from or create if none of the existing topics have the desired client parameters corresponding to the topic, i.e. which includes the patient data).
Regarding claim 24, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the instructions further cause the processor to, dispose of errors and duplicate information (improperly formed message) in the HL7 ADT or the portion of the HL7 ADT (see Eisenberger; paragraphs 0087 and 0092; Eisenberger discloses correcting patient data information/records that have improperly formed HL7 messages, e.g. “errors and duplicate information”).
Regarding claim 25, Eisenberger and Preiss discloses all the limitations of claim 1, as discussed above, and further the combination of Eisenberger and Preiss clearly discloses wherein the instructions further cause the processor to, add additional information (additional patient data) not received from the plurality of streams to the flow to the receiving user (see Eisenberger; paragraph 0072; Eisenberger discloses the publisher gateway may suspend transmission of the extracted patient data messages pending receipt of additional patient data for a more complete response to a topic.  In other words, instead of transmitting just the response to the requested topic, i.e. information received corresponding to the topic requested, additional data is added for a more complete response.  This additional data was not initially received, hence the transmission being suspended).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenberger et al. (U.S. 2010/0256994 A1) in view of Preiss et al. (U.S. 2006/0122865 A1), as applied to claim 1 above, and further in view of Higgins et al. (U.S. 2014/0122734 A1).
Regarding claim 6, Eisenberger and Preiss disclose all the limitations of claim 1, as discussed above, and while Eisenberger discloses providing filters remove certain information and to limit the content of data sent (see Eisenberger; paragraphs 0071 and 0113) and Preiss discloses “limit flow of the plurality of streams…”, as discussed above, the combination of Eisenberger and Preiss does not clearly discloses wherein the instructions further cause the processor to, disposes all non-HL7 ADT information from the streams.
In analogous art, Higgins discloses wherein the instructions further cause the processor to, dispose (filters out) all non-HL7 ADT information from the streams (see Higgins; paragraph 0042; Higgins discloses processing circuitry may include a processing module configured to filter the data received from the source system 10 by allowing only certain types of the data to be directed to the recipient system 12.  For example, the HL7 data received from a source system may be filtered such that only AO8 and AO2 messages, i.e. HL7 ADT information, are provided to a recipient system with the other HL7 data, i.e. “non-HL7 ADT information”, being filtered out.  As known to one of ordinary skill in the art, there are different types of HL7 messages, e.g. ACK, ADT, BAR, etc. And A08 and A02 are specific types of HL7 ADT messages, such as patient information update and patient transfer, respectively.  Therefore, the recipient receives the HL7 ADT messages and the other types of HL7 messages are filtered out).
One of ordinary skill in the art would have been motivated to combine Eisenberger, Preiss and Higgins because they all disclose features of providing HL7 messages to recipients, and as such, are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the filtering feature as taught by Higgins into the combined system of Eisenberger and Preiss in order to provide the ability to receive specific types of HL7 ADT messages.

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberger et al. (U.S. 2010/0256994 A1) in view of Govind (U.S. 2007/0273517 A1).
Regarding claim 10, Eisenberger discloses a network connected between a plurality of parallel streams and users to enhance the streams, the network comprising:
a protocol interface (publisher gateway 200g) connected to the plurality of streams (e.g. publisher messages), wherein the plurality of streams (e.g. publisher messages) operate on different protocols (XML and HL7) and include at least one Health Level 7 (HL7) Admit Discharge Transfer message (ADT) stream, wherein the protocol interface is configured for different protocols including HL7 (see Eisenberger; paragraphs 0043, 0083, 0091, 0102 and Figure 8; Eisenberger discloses publication messages are in HL7 format, as well as, include data elements in XML, i.e. “different protocols”.  A hub environment 10h is configured to provide content based routing, i.e. transfer the messages, for publishers to subscribers.  In particular, a publisher gateway 200g can be configured to integrate with hospital or other Publisher IT environments or platforms such as pharmacy, lab, and ADT and the like.  The gateway 200g can also be configured to parse HL7/map/transform, normalize HL7 messages with topic framing.  The examiner notes in order for the gateway 200g to integrate with the different environments an interface would be used so that communication between the gateway 200g and the different environments can be done);
an intake interface configured to receive parameters for network operation on the plurality of streams (e.g. publisher messages) from a plurality of users (e.g. subscribers such as network offices, clinical directors) separate from the plurality of streams (e.g. publisher messages) (see Eisenberger; paragraphs 0085, 0094 and Figure 8; Eisenberger discloses subscribers can create a topic, i.e. define the parameters of the data requested and subscribe and/or select a topic, i.e. define a respective subscriber's specific interest in a topic.  As such, the “intake interface”, is the software or hardware used to receive the subscriber’s created or selected parameters.  Further, the subscribers are separate from the publisher messages because the publisher messages are sent to the subscribers); and 
a processor and memory coupled to the intake interface and protocol interface, wherein the memory includes instructions that when executed by the processor (see Eisenberger; paragraph 0074), cause the processor to.
While Eisenberger discloses parameters defining a topic, such as a diagnosis (see Eisenberger; paragraph 0110), Eisenberger does not explicitly disclose write patient-identifying information associated with a patient from the parameters to a data source of at least one of the streams for storage in the data source, wherein the information from the parameters includes information not previously stored in the data source.
In analogous art, Govind discloses write patient-identifying information associated with a patient from the parameters to a data source of at least one of the streams for storage in the data source, wherein the information from the parameters includes information not previously stored in the data source (see Govind; paragraphs 0033, 0044, 0050 and 0075; Govind discloses an integrated healthcare management system used to search, retrieve and display information from one or more databases.   A doctor enters updated patient status information, i.e. “patient-identifying information”, into a patient's medical record stored in a database, i.e. “data source of at least one of the streams”, on a data server.  Therefore, the information entered by the doctor is “information not previously stored in the data source”, since it is updated patient status information, i.e. new patient status information.  Further, status information is related to a “parameter” associated with the patient, such as a diagnosis or treatment).
One of ordinary skill in the art would have been motivated to combine Eisenberger and Govind because they both disclose features of exchanging healthcare data, and as such, are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the healthcare management feature as taught by Govind into the system of Eisenberger in order to provide the ability for a subscriber of Eisenberger to include patient status information as part of the diagnosis topic (see Eisenberger; paragraph 0110).
Regarding claim 11, Eisenberger and Govind discloses all the limitations of claim 10, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the data source is a regional exchange networked and storing data among several providers (see Eisenberger; paragraphs 0044, 0093, 0119 and Figure 8; Eisenberger discloses the healthcare sharing system contemplated by embodiments of the present invention may be implemented as one or more a regional system.  Further, the alert receptor that stores data among other publishers).
Regarding claim 12, Eisenberger and Govind discloses all the limitations of claim 10, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the instructions further cause the processor to, limit flow of the plurality of streams to a receiving user (subscriber/participant) of the plurality users to only an HL7 ADT or a portion of the HL7 ADT, wherein the HL7 ADT or the portion of the HL7 ADT complies (matching) with the parameters for network operation for the receiving user (subscriber/participant), wherein the limiting is executed in real-time with the streams (e.g. publisher messages) (see Eisenberger; paragraphs 0071, 0102, 0113 and 0121; Eisenberger discloses the patient data messages can be filtered to automatically and/or electronically remove certain information based on identity of the subscriber and/or the topic request.  HL7 ADT messages can be parsed/mapped/transformed.  In particular, the system provides filters that allow a subscriber/participant to limit the content of data sent.  The participant can "turn off" or deselect one or more filters.  In such case, the system can send data matching the topic events and data for categories that were not filtered.  In other words, only the HL7 ADT messages that match the topic events are sent and received.  Further, the messages/alerts are sent from the publisher to the subscriber in real time, and as such, the filtering would be done in real time) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claim 13, Eisenberger and Govind discloses all the limitations of claim 12, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the instructions further cause the processor to, format the HL7 ADT or the portion of the HL7 ADT in appearance and/or timing based on the parameters for network operation for the receiving user (see Eisenberger; paragraphs 0055 and 0114; Eisenberger discloses the subscriber 300 can request different publication formats, i.e. “appearance”, or destinations for different publication data.  Further, the subscriber can specify a time duration for data to be sent, i.e. “timing”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claim 14, Eisenberger and Govind discloses all the limitations of claim 12, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the instructions further cause the processor to, combine information only from the parameters for network operation for the receiving user into the HL7 ADT or the portion of the HL7 ADT (see Eisenberger; paragraphs 0071 and 0094; Eisenberger discloses the publisher gateway can electronically search and extract messages of patient record data that match the selected topic for approved publication requests.  The subscriber creates and/or selects a topic by defining the parameters and/or interest for a topic of data requested.  In other words, multiple messages of a patient record are extracted, i.e. “combine information” that match the selected topic, i.e. “only from the parameters”, defined by the subscriber) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “HL7 ADT” alternative).
Regarding claim 15, Eisenberger and Govind discloses all the limitations of claim 12, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the HL7 ADT or the portion of the HL7 ADT complies with the parameters when a patient identity in the parameters matches a patient identity in the HL7 ADT (see Eisenberger; paragraphs 0094, 0102 and 0110; Eisenberger discloses a subscriber creates and/or selects a topic by defining the parameters and/or interest for a topic of data requested.  The gateway 200 can be configured to parse HL7/map/transform, normalize HL7 messages, such as HL7 ADT, with topic framing.  The message is approved for publication and transmission to the requesting subscriber.  The message includes topic and patient identifier.  Therefore, HL7 ADT message sent matches the topic name and patient identifier requested by the subscriber) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “HL7 ADT” alternative).
Regarding claim 17, Eisenberger and Govind discloses all the limitations of claim 10, as discussed above, and further the combination of Eisenberger and Govind clearly discloses wherein the plurality of streams are controlled and operated by different entities in different locations (see Eisenberger; paragraphs 0065 and 0091; Eisenberger discloses publishers of data are typically care providers such as hospitals, clinics, nursing homes, rehabilitation centers, urgent care facilities, laboratories.  And other classes of publishers can include independent laboratories, pharmacy benefit managers, and other clinical repositories.  The providers may be internal or external, i.e. “entities in different locations”, service providers).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenberger et al. (U.S. 2010/0256994 A1) in view of Govind (U.S. 2007/0273517 A1), as applied to claim 12 above, and further in view of Higgins et al. (U.S. 2014/0122734 A1).
Regarding claim 16, Eisenberger and Preiss disclose all the limitations of claim 12, as discussed above, and while Eisenberger discloses providing filters remove certain information and to limit the content of data sent (see Eisenberger; paragraphs 0071 and 0113) and Preiss discloses “limit flow of the plurality of streams…”, as discussed above, the combination of Eisenberger and Preiss does not clearly discloses wherein the instructions further cause the processor to, disposes all non-HL7 ADT information from the streams.
In analogous art, Higgins discloses wherein the instructions further cause the processor to, dispose (filters out) all non-HL7 ADT information from the streams (see Higgins; paragraph 0042; Higgins discloses processing circuitry may include a processing module configured to filter the data received from the source system 10 by allowing only certain types of the data to be directed to the recipient system 12.  For example, the HL7 data received from a source system may be filtered such that only AO8 and AO2 messages, i.e. HL7 ADT information, are provided to a recipient system with the other HL7 data, i.e. “non-HL7 ADT information”, being filtered out.  As known to one of ordinary skill in the art, there are different types of HL7 messages, e.g. ACK, ADT, BAR, etc. And A08 and A02 are specific types of HL7 ADT messages, such as patient information update and patient transfer, respectively.  Therefore, the recipient receives the HL7 ADT messages and the other types of HL7 messages are filtered out).
One of ordinary skill in the art would have been motivated to combine Eisenberger, Preiss and Higgins because they all disclose features of providing HL7 messages to recipients, and as such, are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the filtering feature as taught by Higgins into the combined system of Eisenberger and Preiss in order to provide the ability to receive specific types of HL7 ADT messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schneider et al. (U.S. 2013/0006666 A1) discloses an administrator updating data in a therapy database for a patient.
Rybkin (U.S. 9,058,635 B1) discloses filtering messages in a medical patient data collaboration system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        07/08/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442